Exhibit 10.12




FOURTH AMENDMENT AND LIMITED WAIVER TO CREDIT AGREEMENT
THIS FOURTH AMENDMENT AND LIMITED WAIVER TO CREDIT AGREEMENT (this “Fourth
Amendment”), dated as of December 19, 2016, is by and among TEAM, INC., a
Delaware corporation (the “Borrower”), the Guarantors (as defined in the Credit
Agreement referenced below), the banks listed as Lenders on the signature pages
hereof (the “Lenders”), and BANK OF AMERICA, N.A., as Administrative Agent,
Swing Line Lender and L/C Issuer (in said capacity as Administrative Agent, the
“Administrative Agent”).
BACKGROUND
A.The Borrower, the Guarantors, the Lenders, and the Administrative Agent are
parties to that certain Third Amended and Restated Credit Agreement, dated as of
July 7, 2015, as amended by that certain First Amendment to Credit Agreement,
dated as of December 2, 2015, that certain Second Amendment and Commitment
Increase to Credit Agreement, dated as of February 29, 2016 and that certain
Third Amendment to Credit Agreement, dated as of August 17, 2016 (said Third
Amended and Restated Credit Agreement, as amended, the “Credit Agreement”; the
terms defined in the Credit Agreement and not otherwise defined herein shall be
used herein as defined in the Credit Agreement).
B.Furmanite America, Inc., a Virginia corporation and Subsidiary of Borrower
(“Furmanite”), has entered into that certain Purchase and Sale Agreement dated
as of December 19, 2016 between Furmanite and FIS Operations, LLC, a Delaware
limited liability company (“FIS”), whereby Furmanite will sell certain of its
assets of Midstream Inspection/QA Services (“FIS Assets”), a division of
Furmanite, generally named Tulsa Inspection Services (“FIS Disposition”). The
FIS Disposition would be a violation of Section 7.05(g) of the Credit Agreement,
as the FIS Disposition would result in Dispositions of assets for Fiscal
Year 2016 exceeding 5% of Consolidated Net Worth as of December 31, 2015, thus
resulting in an Event of Default under Section 8.01(b) of the Credit Agreement
(the “FIS Disposition Default”).
C.The Borrower has requested that (i) the Lenders waive the FIS Disposition
Default and (ii) make an amendment to the Credit Agreement, as more fully set
forth herein. The Lenders have agreed to waive the FIS Disposition Default and
amend the Credit Agreement, in each case subject to the terms and conditions
herein.
NOW, THEREFORE, in consideration of the covenants, conditions and agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and adequacy of which are all hereby acknowledged, the parties hereto
covenant and agree as follows:
1.AMENDMENT. Section 7.05(g) of the Credit Agreement is hereby amended to read
as follows:
(g)    Dispositions of other assets of the Borrower or any such Subsidiary of
the Borrower provided the aggregate value of assets so disposed of in any period
of four consecutive Fiscal Quarters does not exceed an amount equal to 5% of
Consolidated Net Worth as of the end of the Fiscal Quarter ended immediately
prior to the date of such Disposition for which financial statements have been
delivered pursuant to Section 6.01(a) or Section 6.01(b); and




--------------------------------------------------------------------------------




2.LIMITED WAIVER. Subject to the conditions of effectiveness set forth in
Section 5 hereof, the Lenders hereby waive the FIS Disposition Default. The
waiver provided in the immediately preceding sentence is limited and shall not
affect any other terms or provisions of the Credit Agreement or any other Loan
Documents.
3.RELEASE. Subject to the conditions of effectiveness set forth in Section 5
hereof, the Lenders hereby consent to the release by the Administrative Agent of
the Liens held by the Administrative Agent in the FIS Assets.
4.REPRESENTATIONS AND WARRANTIES TRUE; NO EVENT OF DEFAULT. By its execution and
delivery hereof, the Borrower represents and warrants that, as of the date
hereof, and immediately after giving effect to this Fourth Amendment:
(a)the representations and warranties of the Borrower and each other Loan Party
contained in Article II, Article V and each other Loan Document, or which are
contained in any document that has been furnished under or in connection
herewith or therewith, are (i) with respect to representations and warranties
that contain a materiality qualification, true and correct and (ii) with respect
to representations and warranties that do not contain a materiality
qualification, are true and correct in all material respects, and except that
for purposes hereof, except (x) to the extent Administrative Agent has been
previously notified of any changes in the facts on which such representations
and warranties were based in a certificate delivered to Administrative Agent
pursuant to Section 6.02(b) of the Credit Agreement, (y) the representations and
warranties contained in Sections 5.05(a) and (b) shall be deemed to refer to the
most recent statements furnished pursuant to Sections 6.01(a) and (b),
respectively, and (z) any representation and warranty that by its terms is made
only as of an earlier date, is true and correct in all material respects (or in
the case of such representations and warranties that are subject to a
materiality qualification, in all respects) as of such earlier date;
(b)no Default exists;
(c)(i) the Borrower has full power and authority to execute and deliver this
Fourth Amendment, (ii) this Fourth Amendment has been duly executed and
delivered by the Borrower and (iii) this Fourth Amendment and the Credit
Agreement, as amended hereby, constitute the legal, valid and binding
obligations of the Borrower, enforceable in accordance with their respective
terms, except as enforceability may be limited by applicable Debtor Relief Laws
and by general principles of equity (regardless of whether enforcement is sought
in a proceeding in equity or at law) and except as rights to indemnity may be
limited by federal or state securities laws;
(d)neither the execution, delivery and performance of this Fourth Amendment or
the Credit Agreement, as amended hereby, nor the consummation of any
transactions contemplated herein or therein, will (i) conflict with any
Organization Documents of the Borrower, (ii) violate any Applicable Law
applicable to the Borrower in any material respect (other than failures to
obtain governmental authorizations, make filings or provide notices, etc. which
do not violate Section 5.03 of the Credit Agreement), or (iii) conflict with any
Contractual Obligation to which the Borrower is a party or affecting the
Borrower or the properties of the Borrower or any of its Subsidiaries or any
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which the Borrower or its property is subject, except in each case
referred to in this clause (iii) for such violations, breaches and defaults


2

--------------------------------------------------------------------------------




that, individually or in the aggregate could not reasonably be expected to have
a Material Adverse Effect; and
(e)no authorization, approval, consent, or other action by, notice to, or filing
with, any Governmental Authority or other Person not previously obtained is
required to be obtained or made by (i) the Borrower as a condition to the
execution, delivery or performance by the Borrower of this Fourth Amendment or
(ii) any Guarantor as a condition to the acknowledgement by any Guarantor of
this Fourth Amendment.
5.CONDITIONS OF EFFECTIVENESS. All provisions of this Fourth Amendment shall be
effective upon satisfaction of, or completion of, the following:
(a)the Administrative Agent shall have received counterparts of this Fourth
Amendment executed by Lenders comprising the Required Lenders;
(b)the Administrative Agent shall have received counterparts of this Fourth
Amendment executed by the Borrower and acknowledged by each Guarantor;
(c)the representations and warranties set forth in Section 4 of this Fourth
Amendment shall be true and correct; and
(d)the Administrative Agent shall have received, in form and substance
satisfactory to the Administrative Agent and its counsel, such other documents,
certificates and instruments as the Administrative Agent shall require.
6.GUARANTOR’S ACKNOWLEDGMENT. By signing below, each Guarantor (a) acknowledges,
consents and agrees to the execution, delivery and performance by the Borrower
of this Fourth Amendment, (b) acknowledges and agrees that its obligations in
respect of its Guaranty are not released, diminished, waived, modified, impaired
or affected in any manner by this Fourth Amendment or any of the provisions
contemplated herein, (c) ratifies and confirms its obligations under its
Guaranty, and (d) acknowledges and agrees that it has no claim or offsets
against, or defenses or counterclaims to, its Guaranty.
7.REFERENCE TO THE CREDIT AGREEMENT.
(a)Upon and during the effectiveness of this Fourth Amendment, each reference in
the Credit Agreement to “this Agreement”, “hereunder”, or words of like import
shall mean and be a reference to the Credit Agreement, as affected and amended
by this Fourth Amendment.
(b)Except as expressly set forth herein, this Fourth Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of, or otherwise
affect the rights or remedies of the Administrative Agent or the Lenders under
the Credit Agreement or any of the other Loan Documents, and shall not alter,
modify, amend, or in any way affect the terms, conditions, obligations,
covenants, or agreements contained in the Credit Agreement or the other Loan
Documents, all of which are hereby ratified and affirmed in all respects and
shall continue in full force and effect.


3

--------------------------------------------------------------------------------




8.COSTS AND EXPENSES. The Borrower shall be obligated to pay the reasonable
costs and expenses of the Administrative Agent in connection with the
preparation, reproduction, execution and delivery of this Fourth Amendment and
the other instruments and documents to be delivered hereunder.
9.EXECUTION IN COUNTERPARTS. This Fourth Amendment may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed to be an original and
all of which when taken together shall constitute but one and the same
instrument. For purposes of this Fourth Amendment, a counterpart hereof (or
signature page thereto) signed and transmitted by any Person party hereto to the
Administrative Agent (or its counsel) by facsimile or other electronic imaging
means (e.g., “pdf” or “tif”) is to be treated as an original. The signature of
such Person thereon, for purposes hereof, is to be considered as an original
signature, and the counterpart (or signature page thereto) so transmitted is to
be considered to have the same binding effect as an original signature on an
original document.
10.GOVERNING LAW; BINDING EFFECT. This Fourth Amendment shall be governed by and
construed in accordance with the laws of the State of Texas applicable to
agreements made and to be performed entirely within such state; provided that
the Administrative Agent and each Lender shall retain all rights arising under
federal law. This Fourth Amendment shall be binding upon the Borrower, the
Guarantors, the Administrative Agent and each Lender and their respective
successors and permitted assigns.
11.HEADINGS. Section headings in this Fourth Amendment are included herein for
convenience of reference only and shall not constitute a part of this Fourth
Amendment for any other purpose.
12.ENTIRE AGREEMENT. THE CREDIT AGREEMENT, AS AMENDED BY THIS FOURTH AMENDMENT,
AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES
AS TO THE SUBJECT MATTER THEREIN AND HEREIN AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE
PARTIES.
REMAINDER OF PAGE LEFT INTENTIONALLY BLANK











4

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Fourth Amendment as of
the date above written.
 
 
TEAM, INC.
 
 
 
 
 
 
 
 
 
 
By:
/s/ Greg L. Boane
 
 
 
Greg L. Boane
 
 
 
Senior Vice President and Chief Financial
 
 
 
Officer
 
 
 
 
ACKNOWLEDGED AND AGREED:
 
 
 
 
 
 
TEAM INDUSTRIAL SERVICES, INC.
 
 
TEAM INDUSTRIAL SERVICES
 
 
INTERNATIONAL, INC.
 
 
TQ ACQUISITION, INC.
 
 
QUALSPEC LLC
 
 
QUALSPEC INC.
 
 
FURMANITE CORPORATION
 
 
FURMANITE WORLDWIDE, INC.
 
 
FURMANITE AMERICA, INC.
 
 
FURMANITE OFFSHORE SERVICES, INC.
 
 
 
 
 
 
 
 
 
By:
/s/ Greg L. Boane
 
 
 
Greg L. Boane
 
 
 
Executive Vice President, Chief
 
 
 
Financial Officer and Treasurer
 
 
 
 
 
 
QUEST INTEGRITY GROUP, LLC
 
 
QUEST INTEGRITY USA, LLC
 
 
 
 
 
 
 
 
 
 
By:
/s/ Ted W. Owen
 
 
 
Ted W. Owen
 
 
 
Treasurer
 
 
 
 
 
 
ROCKET ACQUISITION, INC.
 
 
 
 
 
 
 
 
 
 
By:
/s/ Greg L. Boane
 
 
 
Greg L. Boane
 
 
 
Vice President and Chief Financial
 
 
 
Officer
 
 
 
 
 
 



Signature Page to Fourth Amendment

--------------------------------------------------------------------------------




TCI SERVICES, INC.
 
 
TANK CONSULTANTS, INC.
 
 
DK VALVE & SUPPLY, INC.
 
 
TCI SERVICES HOLDINGS, INC.
 
 
 
 
 
 
 
 
 
 
By:
/s/ Greg L. Boane
 
 
 
Greg L. Boane
 
 
 
Senior Vice President
 
 
 
 
 
 



Signature Page to Fourth Amendment

--------------------------------------------------------------------------------




 
 
BANK OF AMERICA, N.A.,
 
 
as Administrative Agent
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Patrick Devitt
 
 
Name:
Patrick Devitt
 
 
Title:
VP



Signature Page to Fourth Amendment

--------------------------------------------------------------------------------




 
 
BANK OF AMERICA, N.A.,
 
 
as a Lender, L/C Issuer and Swingline Lender
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Adam Rose
 
 
Name:
Adam Rose
 
 
Title:
SVP



Signature Page to Fourth Amendment

--------------------------------------------------------------------------------




LENDERS:
JPMORGAN CHASE BANK, N.A.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ John Kushnerick
 
 
Name:
John Kushnerick
 
 
Title:
Executive Director



Signature Page to Fourth Amendment

--------------------------------------------------------------------------------




 
 
COMPASS BANK
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Collis Sanders
 
 
Name:
Collis Sanders
 
 
Title:
Executive Vice President
 
 
 
 



Signature Page to Fourth Amendment

--------------------------------------------------------------------------------




 
 
BRANCH BANKING AND TRUST
 
 
COMPANY
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Jim Wright
 
 
Name:
Jim Wright
 
 
Title:
Assistant Vice President



Signature Page to Fourth Amendment

--------------------------------------------------------------------------------




 
 
SUNTRUST BANK
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Justin Lien
 
 
Name:
Justin Lien
 
 
Title:
Director



Signature Page to Fourth Amendment

--------------------------------------------------------------------------------




 
 
KEYBANK NATIONAL ASSOCIATION
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Suzannah Valdivia
 
 
Name:
Suzannah Valdivia
 
 
Title:
Senior Vice President



Signature Page to Fourth Amendment

--------------------------------------------------------------------------------




 
 
BOKF, NA dba Bank of Texas
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Jeffrey R. Dunn
 
 
Name:
Jeffrey R. Dunn
 
 
Title:
Executive Vice President







Signature Page to Fourth Amendment